 Case 1:18-cv-00632-RJJ-PJG ECF No. 49 filed 03/29/19 PageID.258 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JOHN HEYKOOP doing business as
EAGLE TOWING,
                                            NO. 1:18-cv-00632
       Plaintiff,
                                            HON. ROBERT J. JONKER
v
                                            MAG. PHILLIP J. GREEN
MICHIGAN STATE POLICE, DAVID
ROESLER, JEFFREY WHITE, and
CHRIS McINTIRE,

       Defendants.

                                            Patrick S. Myers (P81444)
Christopher Scott Patterson (P74350)        Assistant Attorney General
John Seamus Brennan (P55431)                Attorney for Defendant
Fahey Schultz Burzych Rhodes PLC            Complex Litigation Division
Attorney for Plaintiff                      P.O. Box 30736
4151 Okemos Road                            Lansing, MI 48909
Okemos, MI 48864                            517.335.3055
517.381.0100

                                                                                 /

         DEFENDANTS JEFFREY WHITE AND CHRIS MCINTIRE’S
                MOTION FOR SUMMARY JUDGMENT

      Defendants Jeffrey White and Chris McIntire, through the undersigned

attorney, bring this motion under Fed. R. Civ. P. 56, based on the grounds set forth

in Defendants’ accompanying brief.

      In compliance with Local Civil Rule 7.1(d) of the U.S. District Court for the

Western District of Michigan, concurrence in the relief requested was sought from

counsel for Plaintiff on March 28, 2019. Counsel for Plaintiff indicated Plaintiff is

opposed to the relief requested.
 Case 1:18-cv-00632-RJJ-PJG ECF No. 49 filed 03/29/19 PageID.259 Page 2 of 2



      Defendants White and McIntire respectfully request that this Court (1) grant

qualified immunity, (2) dismiss with prejudice all claims against Defendants, and

(3) grant any other appropriate relief.

                                              Respectfully submitted,

                                              Dana Nessel
                                              Attorney General

                                              s/Patrick S. Myers
                                              Patrick S. Myers (P81444)
                                              Assistant Attorney General
                                              Attorney for Defendants
                                              Complex Litigation Division
                                              P.O. Box 30736
                                              Lansing, MI 48909
                                              517.335.3055
                                              myersp4@michigan.gov
                                              P81444
Dated: March 29, 2019


                           CERTIFICATE OF SERVICE

I hereby certify that on March 29, 2019, I electronically filed the foregoing paper
with the Clerk of the Court using the ECF system which will send notification of
such filing of the foregoing document as well as via US Mail to all non-ECF
participants.

                                              s/Patrick S. Myers
                                              Patrick S. Myers
                                              Assistant Attorney General
                                              Attorney for Defendants




                                          2
